706 F.2d 1114
Donald L. COLLINS and Hannah Case Snellgrove Collins,Plaintiffs-Appellants,v.AMOCO PRODUCTION COMPANY, American Oil Company, et al.,Defendants-Appellees.
No. 83-7204.
United States Court of Appeals,Eleventh Circuit.
June 6, 1983.

Donald L. Collins, pro se.
Lyons, Pipes & Cook, Mobile, Ala., J.P. Courtney, III, Roger C. Suttle, Inzer, Suttle, Swann & Stivender, Gadsden, Ala., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Alabama.
Before GODBOLD, Chief Judge, JOHNSON and CLARK, Circuit Judges.

BY THE COURT:

1
This is an attempt by plaintiffs to appeal from an order denying their motion to disqualify opposing counsel in a civil case.


2
In 1981 the Supreme Court settled a conflict between the circuits by deciding that an order denying a disqualification motion is not appealable as a final decision within 28 U.S.C. Sec. 1291.   Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 101 S.Ct. 669, 66 L.Ed.2d 571 (1981).  In view of this decisive Supreme Court authority the effort to appeal is palpably frivolous.


3
The appeal is DISMISSED.  The trial court is directed to assess damages to the appellee caused by the appeal, to include a reasonable attorney's fee.  Appellee is also awarded double costs.  FRAP 38.